Citation Nr: 1447275	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in pertinent part, denied entitlement to a TDIU.  The Board notes that the RO issued subsequent rating decisions denying a TDIU in September 2010 and March 2012.

In September 2011, the Veteran testified before a Decision Review Officer.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary for additional development for the issue of entitlement to a TDIU.  See 38 U.S.C.A. § 5013A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is currently service-connected for the following disabilities: bipolar disorder with psychotic features, bilateral pes planus, left and right carpal tunnel syndrome, and esophagitis with hiatal hernia (including gastroesophageal reflux disease (GERD)).  The ratings combine to be 80 percent disabling; thus, he meets the rating requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2014).

Although the record contains medical opinions regarding each of the disabilities' effect on the Veteran's employment, the explanations appear to center on each disability individually.  Moreover, the record contains multiple opinions regarding certain service-connected disabilities, to include bipolar disorder and esophagitis, and their effects on the Veteran's employment.  As such, the Board finds it necessary to remand the claim for a "combined effects" medical opinion, which the Veteran's representative argues for in a March 2013 brief.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

In light of the remand, relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.

2.  After associating the above records, if any, with the claims file, forward the Veteran's claims file to a VA physician or a vocational specialist to obtain an opinion as to whether the combination of the Veteran's service-connected disabilities preclude the Veteran from securing or following gainful employment.

The Veteran is currently service connected for: bipolar disorder (50 percent); bilateral pes planus (30 percent); left carpal tunnel syndrome, right carpal tunnel syndrome, and esophagitis (10 percent each).

The examiner should provide an opinion regarding whether the Veteran's service-connected disabilities have the "combined effects" of precluding the Veteran from securing or following gainful occupation.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

3.  Thereafter, the claim for TDIU should be readjudicated.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014)


